In a proceeding pursuant to article 7 of the Real Property Tax Law, the appeal is from an order of the Supreme Court, Putnam County, dated June 29, 1978, which denied appellants’ motion to dismiss the petition or, in the alternative, for leave to serve an answer. Order modified by deleting therefrom the provision which denied appellants’ application for leave to serve an answer and substituting therefor a provision granting such leave. As so modified, order affirmed, without costs or disbursements. Appellants’ time to answer is extended until 10 days after service upon them of a copy of the order to be entered hereon, together with notice of entry thereof. Although the assessment complaint and the certiorari petition can scarcely be deemed artistic, a liberal reading indicates that their attack is upon an alleged double assessment. Therefore we affirm the denial of appellants’ motion to dismiss. We believe, however, that appellants should be given an opportunity to serve a formal answer to the petition setting forth whatever defenses they may deem appropriate. O’Connor, J. P., Lazer, Rabin and Gulotta, JJ., concur.